349 F.2d 1020
S-W COMPANY, a corporation, Appellant,v.FIDELITY GAS COMPANY, a corporation, et al., Appellees.The FIRST NATIONAL BANK OF DENVER, COLORADO, a corporation, Appellant,v.FIDELITY GAS COMPANY, a corporation, et al., Appellees.
Nos. 19638, 19639.
United States Court of Appeals Ninth Circuit.
Aug. 3, 1965.

Appeal from the United States District Court for the District of Montana Billings Division; William D. Murray, Judge.
E. K. Cheadle, Coleman, Lamey & Crowley, Billings, Mont., for appellants.
John D. Lawyer, Denver, Colo., Raymond Hildebrand, Glendive, Mont., for appellee Shell Oil Co.
Cale Crowley, Crowley, Kilbourne, Haughey, Hanson & Gallagher, Billings, Mont., Armin M. Johnson, Minneapolis, Minn., for appellees Fidelity Gas Co. and Montana-Dakota Util.  Co.
Before CHAMBERS, HAMLEY and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The judgments under review in these consolidated appeals are affirmed for the reasons stated in the opinion of the district court, filed on August 4, 1964, and reported in 244 F. Supp. 327.